Citation Nr: 1706401	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  08-30 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army from December 1966 to September 1968.  His service included deployment to the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Gretna, Louisiana.

In May 2010, the Board remanded this claim for further development.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development of the claim of entitlement to service connection for a back disability is required before it may be decided.  

Missing Records

In May 2010, the Board remanded the appeal, in part, to obtain potentially relevant records from the Social Security Administration (SSA).  Upon review of the record, however, it does not appear that any efforts were since taken to obtain these SSA records.  Accordingly, remand is required so that they may be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(2) (2016); Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010); Stegall v. West, 11 Vet. App. 268, 271 (1998) ("[A] remand by [the United States Court of Appeals for Veterans Claims] or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.").  Additionally, on remand, any outstanding VA treatment records should be obtained and associated with the claims file.          38 U.S.C.A. § 5103A(c) (West 2014).

Inadequate Examination

In May 2010, the Board remanded this claim, in part, so that the Veteran could be afforded a VA examination.  The remand directive instructed that the examiner diagnose the Veteran's current back disability and provide an opinion as to whether it was at least as likely as not that any back disability was incurred in or aggravated by the Veteran's active service.  The remand directive explicitly stated that, in providing this opinion, the examiner must consider the Veteran's statements regarding the incurrence of a back disability and the continuity of symptomatology.

The Veteran underwent this VA examination in August 2014.  The examiner diagnosed degenerative disc disease of the lumbosacral spine and determined that it was less likely than not that this disability was incurred during or otherwise related to the Veteran's active service.  The examiner reasoned that medical records show that the Veteran's back disability was only recently diagnosed and that he was discharged from service approximately 40 years prior; in other words, the examiner found that an etiological connection was doubtful because of a large gap in time between the Veteran's service and the diagnosis of the disability.  The examiner also added that there were no supporting records to indicate that the Veteran had a back condition in service that continued to the present.

The Board finds the August 2014 medical opinion to be inadequate to decide the claim because examiner relied on the absence of contemporaneous medical evidence as a rationale for rejecting the otherwise competent and relevant lay statements presented by the Veteran regarding in-service injury and continuity of symptoms since service.  38 C.F.R. § 3.307(b) (2016) ("[t]he factual basis [for establishing a chronic disease] may be established by medical evidence, competent lay evidence, or both..."); see Buchanan v Nicholson, 451 F.3d 1331, 1336-37 (Fed Cir. 2006) (lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible. As a finder of fact, the Board may weigh the absence of contemporaneous medical records when assessing the credibility of the lay evidence).  In providing such an opinion, the Board also notes that there was a failure to comply with the May 2010 remand directive, which explicitly required the examiner to consider the Veteran's lay statements.  Stegall, 11 Vet. App. at 271.  Accordingly, the Board finds that a remand is necessary in order obtain a new VA examination of the Veteran which adequately addresses the Veteran's lay statements.  

New Theory of Entitlement

Lastly, the Board notes that in the February 2017 Appellant's Post-Remand Brief, the Veteran's representative raised an additional theory of entitlement.  The representative wrote that the Veteran is service-connected for posttraumatic stress disorder (PTSD) and that it is recognized that such a mental health condition would limit an individual's ability to cope with chronic pain issues, thereby rending the condition more severe than would otherwise be found.  Therefore, it was alleged that service connection for a back disability should also be considered under           38 C.F.R. § 3.310 for a secondary theory of entitlement based on aggravation.  As the Board is remanding this claim for a new examination, the examiner is requested to provide an additional medical opinion regarding this theory of entitlement.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Obtain from the Social Security Administration any records relating to the Veteran's claim for disability benefits.  All efforts made to obtain these records must be documented.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his back disability.  The examination should be performed by a physician who has not previously examined the Veteran.  The entire claims file must be reviewed in conjunction with the examination.

The physician is asked to identify the Veteran's back disability.  It is noted that there is a current diagnosis of degenerative disc disease of the lumbosacral spine.  If there is a change to this diagnosis, or if an additional disability is diagnosed, a complete explanation should be provided.

The physician is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's back disability was incurred in, or is otherwise related to, his active military service.

Additionally, the physician is asked to answer whether it is at least as likely as not that the Veteran's back disability is proximately caused or aggravated by his service-connected PTSD.

The physician should note that this second question requires two opinions: one for proximate causation and a second for aggravation.  The term "aggravation" means a permanent worsening of a disability beyond its natural progression.  If aggravation is found, then, to the extent possible, the physician should attempt to establish a baseline level of severity of the back disability prior to aggravation by the PTSD.

A complete rationale must be provided for all opinions expressed.  The pertinent evidence should be discussed in the rationale, to include the Veteran's lay statements regarding onset of symptomatology and continuity of symptomatology since discharge from service.  The physician is reminded that he/she cannot rely solely on the lack of contemporaneous evidence as a rationale for rejecting the Veteran's otherwise competent and relevant lay statements.  Buchanan v Nicholson, 451 F.3d 1331, 1336-37 (Fed Cir. 2006) (lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible. As a finder of fact, the Board is permitted to weigh the absence of contemporaneous medical records when assessing the credibility of the lay evidence).

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


